 In the Matter of HOME BENEFICIAL LIFE INSURANCE COMPANY, INC.,EMPLOYERandUNITED INSURANCE AGENTS LOCAL INDUSTRIALUNION No. 1680, CIO5 PETITIONERCase No. 10-RC-810.-Decided April 13, 1950DECISIONANDORDERUpon a petition duly filed, a hearing was held before Jerold B.Sindler, hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed."Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthe case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:United Insurance Agents Local Industrial Union No. 1680, CIO,Petitioner herein, requests a unit including all industrial agents intheKnoxville, Tennessee, and Harriman, Tennessee, districts, butexcluding all managers, assistant managers, superintendents,2 of-fice employees, and all supervisors as defined in the Act as amended.The Petitioner takes an alternative position that, if the Board shouldso order, it will set up two units at the Knoxville and Harriman dis-'The hearing officer properly granted the oral motion to intervene of the National Fed-eration of Insurance Agents Council,AFL, called the Intervenor herein, as this union hasbeen the recognized bargaining representative since 1943 of the employees covered by thepetition.'The unit description was amended at the hearing to specifically exclude superintendents.89 NLRB No. 59.392 HOME BENEFICIAL LIFE INSURANCE COMPANY, INC.393trict offices.National Federation of Insurance Agents Council, AFL,Intervenor herein, contends that a unit at least State-wide. in scopeis appropriate.The Employer contends that the appropriate unitshould be two separate units at the Harriman and Knoxville,Tennessee, district offices.The Employer is engaged in the sale of ordinary and industriallife, health, and accident insurance.About 1,200 agents, in additionto managerial, supervisory, and clerical personnel, sell insurance inthe Employer's 43 district offices, located in the District of Columbia,Virginia, Delaware, Maryland, North Carolina, and Tennessee.Onlythe Knoxville and Harriman, Tennessee, districts are requested by thePetitioner in this proceeding.The business of the Employer is directed by officers and directorslocated at the home office in Richmond. Each individual district issubject to the control and direction of the home office only and iscompletely independent of any other district.The agents employedin these districts possess similar interests and are subject to uniformworking conditions, including the same rate of commissions, pen-sion and retirement plans, employment application and surety bondrequirements.All hiring, firing, and promoting is handled by theindividual district office in conjunction with the home office.Nor isthere any interchange of personnel between districts except the occa-sional performance of work by a superintendent in a district not regu-larly assigned to him, and then in case of emergency.In December 1941, the Intervenor and the Employer entered intoa contract covering agents at a number of the Employer's districtoffices in the District of Columbia, Virginia, Maryland, and Tennes-see.The contract provided that the- agents in each additional officefor whom the Intervenor might be certified in the future should be-come a part of the contract unit.The initial term of this contractexpired December 5, 1942, but by a "gentlemen's agreement" of theparties, which was not reduced to writing, the contract was continuedin force until October 1943.3 In August 1943, in consent election pro-ceedings, the Intervenor was certified as bargaining representative ofthe agents in the Knoxville district, of which the present Harrimandistrict was then a part.' In accordance with the terms of the 1941contract, the Knoxville district agents were thereupon treated aspart of the unit represented by the Intervenor for the purposesof negotiation.s The 1941contract was continued pending negotiationswhich wereinitiated in Novem-ber 1942 and were concluded in October 1943. See alsoHome Beneficial Life InsuranceCo., Inc.,69 NLRB 32, for facts regarding the Employer's business and bargaining history.Case -No. 10-R-924. 394 .DECISIONSRELATIONS BOARDEver since October 1943, until the filing of the present petition, theEmployer has recognized the Intervenor as bargaining representa-tive of the' Knoxville-Harriman employees in a unit which includesagents in many other districts in Tennessee and other States.Although no written contract was reached during this period, therehave been some disputes, including a strike.'As recently as June,July, and November 1949, the parties held a series of bargaining con-ferences in which proposals and counterproposals were made, theKnoxville and Harriman districts always being treated as part of the.broader unit.In view of this history and the Board's policy withrespect to bargaining units for insurance agents,6 in accordance withIntervenor's contention, we find that the unit or units requested bythe Petitioner are too narrow, and shall dismiss the petition.ORDERUpon the basis of the entire. record in the case, the National LaborRelations Board hereby orders that the petition filed in the instantmatter be, and it hereby is, dismissed. .5Arising out of the October 1944 strike,charges were filed against the Employer.SeeRome Beneficial Life Insurance Co., Inc.,69 NLRB 32,159 F. 2d 280(C. A. 4), a casewhich was not finally closed until January 30, 1950."Metropolitan Life Insurance Company,56 NLRB 1635 and 1642;Peoples Life Insur-ance Company,72 NLRB 1406;John Hancock Mutual Life Insurance Company,82NLRB 179.